Citation Nr: 0637335	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Office 
of Workers' Compensation Programs benefits.  


REPRESENTATION

Appellant represented by:	James E. Foglesong, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 decision by the RO's 
Committee on Waivers and Compromises (COWC) that denied 
waiver of recovery of an overpayment of Office of Workers' 
Compensation Programs (OWCP) benefits in the amount of 
$195,011.26.  In July 2005, the veteran testified during a 
hearing before the undersigned Veterans Law Judge at the 
Nashville RO.  

In October 2005, the Board remanded the veteran's claim to 
the RO for additional development.  


FINDING OF FACT

The question of whether the veteran is entitled to a waiver 
of recovery of an overpayment of OWCP benefits is not an 
issue of fact or law that the Board may decide.


CONCLUSION OF LAW

The Board is without jurisdiction to consider whether the 
veteran is entitled to a waiver of recovery of an overpayment 
of OWCP benefits.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. § 20.101 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim on appeal, a review of 
the record reflects OWCP's determination that the veteran had 
been in receipt of prohibited concurrent payments of VA 
disability compensation and OWCP benefits (through the 
Department of Labor) associated with a back disability.  See 
e.g., 38 C.F.R. § 3.708(b) (2006).  As a result, the 
Department of Labor requested that VA collect the overpayment 
of OWCP benefits in the amount of $195,011.26, paid to the 
veteran.  Governing statutory and regulatory authority allows 
for agencies to cooperate with one another in their debt 
collection activities.  See e.g., 38 C.F.R. § 1.920(a) (2006) 
(when authorized VA may refer an uncollectible debt to 
another Federal or State agency for the purpose of collection 
action; collection action may include the offsetting of the 
debt from any current or future payment made by such Federal 
or State agency to the person indebted to VA).  

In November 2001, the RO notified the veteran of the 
overpayment of OWCP benefits, and that the overpayment was to 
be collected by VA through a reduction of his monthly 
benefits until the overpayment was recouped.  The veteran 
sought a waiver of that overpayment.  A May 2002 decision by 
the COWC denied the veteran's request of waiver of 
$195,011.26.  The veteran appealed that decision.  In a 
September 2002 statement of the case, the RO denied the 
veteran's claim for waiver and in doing so considered the 
standard of "equity and good conscience" under 38 C.F.R. 
§ 1.965 (2006).  

The Board notes that the governing regulation provides 
jurisdictional authority for RO Committees (i.e., COWC) to 
consider and determine settlement, compromise and/or waiver, 
of those enumerated debts and overpayments arising out of 
operations of the Veterans Benefits Administration.  See 
38 C.F.R. § 1.956 (2006).  In its remand to the RO, the Board 
noted that it could not find any regulatory provision that 
allowed a claimant to request a waiver by VA for overpayment 
of benefits created through another federal department or 
agency.  The Board also noted that it appeared that the RO's 
COWC did not have jurisdictional authority to consider any 
waiver request by a veteran of an overpayment of benefits 
created through a federal department or agency other than VA.  
In this regard, when there has been an overpayment of OWCP 
payments, Department of Labor regulations allow for a waiver 
of the overpayment or for an accounting of the creation of 
the overpayment.  Such requests must be made through the 
originating agency--in this case, the Department of Labor.  
See e.g., 20 C.F.R. § 10.433-34 (2006).  

As a result, the Board instructed the RO to issue the veteran 
a supplemental statement of the case which provided the 
veteran the governing legal authority under which VA had the 
power to act and recoup the overpayment of benefits created 
through the Department of Labor.  The Board noted that if the 
RO intended to act merely as a collection arm for the 
Department of Labor, its authority for doing so was not cited 
in the statement of the case and the veteran was apparently 
misled to believe that the overpayment was of VA benefits and 
was created by VA.  Additionally, the Board noted that the 
issue raised a question of whether it had jurisdictional 
authority to consider the veteran's appeal.  

In a May 2006 supplement statement of the case, the RO, in 
particular, concluded that it had no authority to consider 
and/or grant waiver of the overpayment of OWCP benefits 
acquired through the Department of Labor.  The RO therefore 
concluded that the veteran's request for waiver had been 
improperly considered by the RO's CWOC in 2002.  The RO also 
noted that had the veteran's request for waiver been properly 
declined by the CWOC for lack of jurisdiction, the veteran 
would have had the right to file a Notice of Disagreement 
with that decision.  

The Board notes that it has jurisdiction to act on "[a]ll 
questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors . . ."  38 C.F.R. § 20.101 (2006) 
(emphasis added).  In other words, the Board's jurisdiction 
is limited to questions of fact or law relative to VA 
benefits, not those that are addressed by other agencies, 
such as entitlement to waiver of recovery of OWCP benefits 
obtained through the Department of Labor, for example.  Given 
the development of the specific issue currently before the 
Board, namely entitlement to waiver of recovery of 
overpayment of OWCP benefits, it must be concluded that there 
is no fact or law pertinent to this issue that the Board may 
address.  The question developed for the Board's 
consideration is a question for the Department of Labor, not 
VA.  In short, as the issue addressed by the RO is not a 
question of law or fact dealing with the provision of VA 
benefits, the Board does not have jurisdiction to address it.  
38 U.S.C.A. §§ 7104, 7105(d)(5).  


ORDER

The appeal of the issue of entitlement to a waiver of 
recovery of an overpayment of OWCP benefits is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


